Title: To James Madison from Edward Thornton, 4 September 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 4th September 1801.
In conformity to orders which I have received from home, I have the honour of transmitting to you a copy of a report made by the Commissioners of His Majesty’s Customs to the Lords Commissioners of His Majesty’s Treasury, relating to the importation of Tobacco in mutilated and other illegal packages: and I hope that you will adopt such means of notifying the regulation therein contained to the merchants and other citizens of the United States engaged in the importation of Tobacco, as may prevent the disagreeable consequences, which must otherwise attend the continuance of this illegal practice. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2). For enclosure, see n. 1.


   The enclosed 19 June report (3 pp.) stated that British customs officials had seized forty-nine hogsheads of tobacco from different vessels in port because the packages of tobacco had been cut or altered, allegedly for stowage, an illegal practice that often served as a cover for fraud. The goods were ordered to be restored after a remonstrance from Rufus King, but the report requested that public announcements be made to the effect that all tobacco in cut or mutilated packages loaded in America after 1 Jan. 1802 would be seized.


   Thornton’s letter to JM and the report were printed in the National Intelligencer, 9 Sept. 1801.

